DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a magnetic field acquisition section configured to acquire measurement data”, 
“a signal space separation section configured to perform signal separation”, 
“a calculation processing section configured to remove … at least a part of a variation component”,
“a calibration calculation section configured to calibrate”. 
The claim term “section” in claim(s) 1, 14 and 20 is a generic place holder because is not preceded by any structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1-18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	The claim elements “magnetic field acquisition section”, “signal space separation section”, “calculation processing section” and “calibration calculation section” of claim(s) 1, 14 and 20 are unclear because the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the functions relative to perform the “acquire measurement data”, “perform signal separation”, “remove … at least a part of a variation component” and “to calibrate”, respectively. Furthermore, the specification simply recites said “sections” in the same way it is in the claim(s) 1 and 20. Moreover, the specification recites a computer 9900 in paragraph [0106] and also depicted in Fig. 17, which could perform the above functions but there is not language connecting said sections with said computer 9900 indicating that any hardware capable of performing said functions. Additionally, Fig. 11 simply depict boxes with label of said “sections” in the same manner claimed, which have not any structure to perform said functions. 
	4.2. 	Furthermore, claims 2-18 are also rejected because they further limit and depend on claim 1.

II.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claim(s) 1-18 and 20 are/is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. Specifically:
5.1. Claim(s) 1 and 20 recite “magnetic field acquisition section”, “signal space separation section”, and “calculation processing section”, and claim 14 recites “calibration calculation section” where no structure for these specific limitations is disclosed in the applicant’s specification, therefore, claims 1 and 20 are rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.
	5.2. 	Furthermore, claims 2-18 are also rejected because they further limit and depend on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim(s) 20 are/is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "computer readable media" and/or "recording medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). additionally, the broadest reasonable interpretation covers transitory forms of recording medium that can be a compact disc or a carrier wave, which covers a non-statutory embodiment (see MPEP 2106). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 00212, Feb 232010.

7. 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “a signal space separation section configured to perform signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic sensor; and a calculation processing section configured to remove, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data”, which are mathematical-calculations perform by a processor. The additional elements “A magnetic field measurement device comprising: a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor; a magnetic field acquisition section configured to acquire measurement data measured by the magnetic sensor array” are extra-solution activity that is simply the result of the mathematical-calculations and/or merely data acquisition, which both simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:
7.1)	Step 1 (Statutory Category): Claim 1 is directed to a magnetic field measurement device, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).
7.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: “a signal space separation section configured to perform signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic sensor; and a calculation processing section configured to remove, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data,” which are mathematical-calculations and/or mental steps. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine, and do not claim any transformation of a particular article to a different state. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Consequently, the claimed judicial exception/abstract-idea above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the judicial exception/abstract-idea, thus, monopolizing the mathematical-calculations and/or mental steps in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
7.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A magnetic field measurement device comprising: a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor; a magnetic field acquisition section configured to acquire measurement data measured by the magnetic sensor array”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

8. 	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 2 is further recites the element(s) “wherein the calculation processing section is configured to extract the common variation component based on a correlation between a time domain basis based on the magnetic field measurement data, and a time domain basis based on the external space data”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

9. 	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 3 is further recites the element(s) “wherein the calculation processing section is configured to respectively calculate the time domain basis based on the magnetic field measurement data and the time domain basis based on the external space data, by respectively performing singular value decomposition on the magnetic field measurement data and the external space data”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

10. 	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 4 is further recites the element(s) “wherein the calculation processing section is configured to extract the common variation component by performing principal component analysis on the time domain basis based on the magnetic field measurement data and the time domain basis based on the external space data”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

11. 	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 depends on claim 4 that depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 5 is further recites the element(s) “wherein the calculation processing section is configured to calculate a coefficient of the correlation by performing singular value decomposition on a covariance of the time domain basis based on the magnetic field measurement data and the time domain basis based on the external space data, and extract, as the common variation component, a component of which the coefficient of the correlation exceeds a predetermined threshold value”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

12. 	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 depends on claim 5 that depends on claim 4 that depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 6 is further recites the element(s) “wherein the magnetic sensor includes a magnetic resistance element”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

13. 	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 7 depends on claim 6 that depends on claim 5 that depends on claim 4 that depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 7 is further recites the element(s) “wherein the magnetic sensor further includes magnetic flux concentrators that are respectively arranged at both of one end and another end of the magnetic resistance element”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

14. 	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 8 is further recites the element(s) “wherein each of the plurality of magnetic sensor cells further includes a magnetic field generation section configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic sensor, and an output section configured to output an output signal in accordance with a feedback current which is caused to flow for the magnetic field generation section to generate the feedback magnetic field”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

15. 	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 9 is further recites the element(s) “wherein each of the plurality of magnetic sensor cells further includes a magnetic field generation section configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic sensor, and an output section configured to output an output signal in accordance with a feedback current which is caused to flow for the magnetic field generation section to generate the feedback magnetic field”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 9 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

16. 	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 10 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 10 is further recites the element(s) “wherein the signal space separation section is configured to perform the signal separation on the spatial distribution of the magnetic field, based on basis vectors calculated from orthonormal functions, and the position and the magnetic sensitivity”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

17. 	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 depends on claim 10 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 11 is further recites the element(s) “wherein the signal space separation section is configured to perform the signal separation on the spatial distribution of the magnetic field, through series expansion of the basis vectors”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 11 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

18. 	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 12 depends on claim 11 that depends on claim 10 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 12 is further recites the element(s) “wherein the signal space separation section is configured to calculate expansion coefficients of the basis vectors by a method of least squares”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 12 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

19. 	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 13 depends on claim 10 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 13 is further recites the element(s) “wherein the orthonormal functions are expressed with spherical harmonics”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 13 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

20. 	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 14 is further recites the element(s) “a calibration calculation section configured to calibrate the measurement data acquired by the magnetic field acquisition section”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

21. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 15 is further recites the element(s) “wherein the magnetic sensor array is configured by the plurality of magnetic sensor cells being arrayed to form a surface covering at least a part of a measurement target”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

22. 	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 depends on claim 15 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 16 is further recites the element(s) “wherein in the magnetic sensor array, the plurality of magnetic sensor cells are three-dimensionally arrayed to be arranged at grid points between two curved surfaces curved in one direction”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

23. 	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 depends on claim 16 that depends on 15 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 17 is further recites the element(s) “wherein the curved surfaces are fanned to be substantially parabolic”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

24. 	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 18 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 18 is further recites the element(s) “wherein the calculation processing section is configured to remove, from the internal space data, at least a part of a variation component common to data obtained by subtracting the internal space data from the magnetic field measurement data, and the external space data”, which are/is simply more calculations/mental-steps, value numbers, extra solution activity(s), routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

25. 	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 is directed to “performing signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic sensor; and removing, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data”, which are mathematical-calculations perform by a processor. The additional elements “A magnetic field measurement method comprising: acquiring measurement data measured by a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor” are extra-solution activity that is simply the result of the mathematical-calculations and/or merely data acquisition, which both simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 19 is Ineligible due to the following analysis:
25.1)	Step 1 (Statutory Category): Claim 19 is directed to a magnetic field measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
25.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 19 recites: “performing signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic sensor; and removing, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data,” which are mathematical-calculations and/or mental steps. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 19 do not claim a particular machine, and do not claim any transformation of a particular article to a different state. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Consequently, the claimed judicial exception/abstract-idea above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the judicial exception/abstract-idea, thus, monopolizing the mathematical-calculations and/or mental steps in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
25.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 19 recites the additional element(s) “A magnetic field measurement method comprising: acquiring measurement data measured by a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

26. 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 20 is directed to “a signal space separation section configured to perform signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic
sensor; and a calculation processing section configured to remove, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data”, which are mathematical-calculations perform by a processor. The additional elements “A recording medium having recorded thereon a magnetic field measurement program that is executed by a computer and that causes the computer to function as: a magnetic field acquisition section configured to acquire measurement data measured by a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor” are extra-solution activity that is simply the result of the mathematical-calculations and/or merely data acquisition, which both simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 20 is Ineligible due to the following analysis:
26.1)	Step 1 (Statutory Category): Claim 20 is directed to a recording medium, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).
26.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 20 recites: “a signal space separation section configured to perform signal separation to separate, into internal space data and external space data, a spatial distribution of a magnetic field which is indicated by the measurement data, based on a position and a magnetic sensitivity of each magnetic sensor; and a calculation processing section configured to remove, from the internal space data, at least a part of a variation component common to magnetic field measurement data that indicates the spatial distribution of the magnetic field which is indicated by the measurement data, and the external space data,” which are mathematical-calculations and/or mental steps. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine, and do not claim any transformation of a particular article to a different state. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Consequently, the claimed judicial exception/abstract-idea above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the judicial exception/abstract-idea, thus, monopolizing the mathematical-calculations and/or mental steps in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
26.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 20 recites the additional element(s) “A recording medium having recorded thereon a magnetic field measurement program that is executed by a computer and that causes the computer to function as: a magnetic field acquisition section configured to acquire measurement data measured by a magnetic sensor array configured by a plurality of magnetic sensor cells, each of which has a magnetic sensor”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Varcoe (Pub. No.: US 2019/0133478) teaches “A method of using a magnetometer system (30) to analyse the magnetic field of a region of a subject's body is provided. The method comprises using one or more detectors (60) to detect the time varying magnetic field of a region of a subject's body, using a digitiser (42) to digitise a signal or signals from the one or more detectors (60), each signal that is digitised including noise and a periodic signal produced by one or more of the one or more detectors (60) due to the time varying magnetic field of the region of the subject's body, and averaging the digitised signal or signals over plural periods” (Abstract).
b)	NAGASAKA (Pub. No.: US 2017/0299662) teaches “A magnetic field measurement apparatus includes a plurality of magnetic sensors, a calibration unit that estimates a magnetic field on the basis of detected vectors of the magnetic sensors, positional information of the magnetic sensors, and measured values of the magnetic sensors, and updates the detected vectors on the basis of the estimated magnetic field, and a magnetic field calculation unit that calculates a magnetic field to be measured on the basis of the measured values of the magnetic sensors and the detected vectors updated by the calibration unit” (Abstract).
c)	Ludwig (Pub. No.: US 2017/0248665) teaches “A method for determining a position of a mobile device relative to a BO field magnet along a z-coordinate axis, and a device and a magnetic resonance tomography unit for performing the method are provided. The device includes a magnetic field strength sensor arranged in a fixed relative position” (Abstract).
d)	Simola (Pub. No.: US 2006/0031038) teaches “a method and device by means of which an irrotational, sourceless vector field can be expressed by a number of physically reasonable basis vectors as small as possible in such a manner that the measured signals can be unambiguously divided into signals of the irrotational, sourceless vector field that are caused by an interesting object or external interferences, as well as into a signal caused by the nonideality of the measuring device, which signal is not included in the model of the signal space describing an irrotational, sourceless vector field” (Abstract).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858